On February 23, 1997; it.was:ordered-, adjudged and.decreed, that for-thte offense of Attempted Burglary, a-Felony,-Mr.-Kelley is sentenced, to five (5) years with the Department of Corrections.. This is to run concurrently with the sentence imposedfiri Cause No. CDG 91-155. The defendant shall obtain a psychiatric evaluation-while at MSP, to determine specifically whether he continues to suffer from paranoid schizophrenia or any other mental disorder which requires medication. He must take.any medications that are prescribed: The Court also recommends that he obtain a neuropsychological evaluation to assist in deterinining the persistent effects of the brain injury he suffered as a youth and to determine how he can best address any deficits so that he can be successful on parole or probation and'as a citizen. The defendant shall also obtain-and complete a chemicaldeperidency evaluation-at MSP and follow; through with'any-and all recommendations thereof, including .treatment and after 'care if such, is recommended. The evaluation and treatment 'should be completed prior to-his release. The defendant shall also complete the-criminal thinking errors program while at MSP. If he is released into a community on'parole, conditions shall apply which are Stated-in the February 23, 1997 judgment. The-defendant is given credit for time served in the Cascade CountyDetention.Center.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court. '
The defendant was present and proceeded Pro Se. The state was riot represented.
Before hearing the application, the defendant was advised that the Sentence *85Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 11th day of September, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the recommendation that the defendant receive mental health counseling.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
The Sentence Review Board wishes to thank Gary L. Kelley for representing himself in this matter.